Mario Pittoni, J.
Motion for an order directing Harold Sylvan, Esq., to turn over the file in the above-titled action is granted. The file is to be turned over to Angelo A. Corcillo, Esq., within five days after the service of a copy of the order on said Harold Sylvan.
The order to show cause was directed to and served on Harold Sylvan, Esq. He has not submitted an affidavit to show that he did not withdraw or was not justifiably discharged as trial counsel for the plaintiff. Absent any affidavit by him it must be held, as contended by the movant, that he has voluntarily terminated, without justification, his relation with plaintiff’s attorney of record and therefore he is entitled to no compensation for any services rendered (Matter of Dunn, 205 N. Y. 398, 401). Since he is entitled to no compensation, a retaining lien is not in order (Matter of Dunn, supra). Moreover, since he is not the attorney of record, a charging lien would not be allowed even if the relationship were terminated by the attorney of record without cause. (Johnson v. Jahr, 1 A D 2d 579.)